Citation Nr: 1221342	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-20 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right arm disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a crush injury to the right hand. 

4.  Entitlement to an initial compensable rating for hammertoes of the right foot. 

5.  Entitlement to an initial compensable rating for hammertoes of the left foot. 

6.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome (CTS) of the right wrist.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1978. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from August 2003 and April 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This case was remanded by the Board in July 2009 for further development.  


FINDINGS OF FACT

1.  A right arm disability was not manifest in service and is not otherwise attributable to service.  

2.  A right shoulder disability was not manifest in service and is not otherwise attributable to service.  

3.  Residuals of a crush injury to the right hand are manifested by complaints of pain but no ankylosis of the right wrist.  

4.  Hammertoes of the right foot are manifested by at most hammertoes of three digits. 

5.  Hammertoes of the left foot are manifested by at most hammertoes of three digits.  

6.  CTS of the right wrist is manifested by mild paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  Residuals of a crush injury to the right hand are no more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.27, 4.71a, Diagnostic Code 5215-5010.

4.  Hammertoes of the right foot are no more than 0 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.59, 4.7, 4.71a, Diagnostic Code 5299-5284 (2011).

5.  Hammertoes of the left foot are no more than 0 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3 , 4.59, 4.7, 4.71a, Diagnostic Code 5299-5284 (2011).

6.  CTS of the right wrist is no more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124, 4.124a, Diagnostic Codes 8599-8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in June 2003, May 2004, May 2005, March 2006 and July 2009.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service for hammertoes of the right and left foot and CTS.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

The Board also notes that records from the Social Security Administration (SSA) were requested on numerous occasions.  However, in July 2007, a formal finding of unavailability was issued.  It was determined that records from the SSA were unable to be located.  As it has been shown that further attempts to obtain SSA records would be futile, the duty to assist has been fulfilled.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims. 

SERVICE CONNECTION

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2011).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for a right arm and right shoulder disability.  Service treatment records reveal the Veteran sustained a crush injury to the right hand in July 1969.  X-rays were within normal limits.  The Veteran complained of right scapula soreness in January 1972.  At that time, it was noted that he suffered a crushing injury to the right arm a year ago.  Examination was unremarkable.  He complained of painful and swollen right elbow in March 1975.  There was moderate effusion and limited range of motion.  X-rays revealed no fracture.  An impression was given of probable bursitis of the right elbow.  Periodic examination in June 1975 revealed normal findings for the upper extremities.  

In December 1976, the Veteran was seen for complaints for right hand pain.  
The September 1978 separation examination revealed normal findings for the upper extremities.  The Veteran reported a history of having or having had painful or trick shoulder or elbow.  

In his December 1993 original claim for compensation, the Veteran stated that in 1968 while in Vietnam a tank ran over his entire body injuring his right hand, shoulder and arm.  During the May 1995 VA examination, a medical history was given of a tank injury in 1969 in which the Veteran crushed his right hand.  Per the Veteran, when he fell from the tank he was run over and apparently struck his right shoulder.  He related that his shoulder was bandaged up.  He denied any other injury to the right shoulder.  He reported occasional sharp pain but had no other complaints.  Examination revealed full range of motion of the shoulders bilaterally with no crepitus or tenderness.  The right arm was neurovascularly intact.  

Examination of the right forearm in July 2003 revealed normal findings.  There were no fractures, dislocations or soft tissue swelling.  

Via various statements, to include his May 2009 hearing, the Veteran related that his injuries were the result of a fall and thereafter a tank rolling over him in service.  It was related that the Veteran's service treatment records show multiple entries regarding treatment for the right arm, elbow and hand and that profiles were issued for limited duty based on these conditions.  Per the Veteran, he had a cast placed on his entire arm all the way up to his shoulder.  He expressed that his doctor has attributed his current right arm complaints with his service injury.  The Veteran described right arm stiffness and limitation of motion, and right shoulder pain and stiffness.  He asserts that his right arm and shoulder have hurt every day since his injury in service.  

In October 2009 the VA examiner opined that the Veteran's right arm and/or right shoulder disability was not caused by or a result of any incident of active duty service including the right upper extremity complaints described in January 1972.  He related that a review of the file showed a complaint in 1972 for right wrist stiffness and right scapula soreness.  The exam associated with the complaint was listed as unremarkable.  Additionally, he related that the Veteran was able to continue his service and his discharge physical in September 1978 was without any residual functional problems or complaints for the right upper extremity.  

Per the examiner, there was no continuity of care documentation in the service treatment records demonstrating care for a right upper extremity problem and that current x-rays of the right shoulder, humerus and elbow revealed no residuals of a crush injury or any traumatic injuries.  He further stated that the current examination did not reveal functional impairments as he was able to passively and actively obtain excellent functional results of the Veteran's right upper extremity joints and hand.  Therefore, he opined that any current right arm and shoulder disorders were not due to or a result of any incident of active duty service including the complaint described in January 1972.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report pain and stiffness but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertions that his right shoulder and/or arm disabilities are related to service are not credible and that the more probative evidence is against the claims.  

To the extent that the Veteran attributes his disabilities to service, the Board finds that his assertions are not credible.  In this regard, while service treatment records show a crush injury to the right hand in service, a specific injury to the right arm and/or shoulder is not shown.  Although the Veteran complained of right scapula soreness in January 1972, service treatment records are negative for any other complaints, diagnoses and/or treatment for the shoulder.  Also, the September 1978 separation evaluation revealed normal clinical findings for the upper extremities.  The Board acknowledges that the Veteran reported a history of having or having had painful or trick shoulder or elbow at that time.  However, the Board notes that the service treatment records also show an April 1976 notation of injured left elbow which would account for the reported history.  

Post-service evidence is devoid of a showing of any complaints and/or treatment related to the right arm and/or shoulder following active service until years thereafter.  The earliest post service mention of any right shoulder and/or arm problems is the December 1993 claim for compensation.  The Board emphasizes the multi-year gap between discharge from active duty service (1978) and the initial reported symptoms related to the disabilities shown years after service (1993).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings at separation.  The Board is not presented with silence alone.  

Furthermore, examinations since May 1995 have disclosed essentially normal findings for the right shoulder and/or arm with no residuals of a crush injury or any traumatic injuries revealed.  Of importance, the October 2009 VA examiner opined that the Veteran's right arm and/or right shoulder disability was not caused by or a result of any incident of active duty service including the right upper extremity complaints described in January 1972.  He reasoned that the examination associated with the complaint was listed as unremarkable, the Veteran continued service thereafter without any complaints, the separation examination revealed normal findings for the upper extremities and current examination did not reveal functional impairments.  The opinion was rendered after examination of the Veteran, and review of his service treatment records and post service records.  We have afforded greater probative value to the opinion of the VA examiner than the Veteran's assertions of an in service onset and continuity.  The opinion of the VA examiner is supported by adequate reason and rationale and is consistent with the historical record to include the normal findings at separation.  

The Veteran believes that his disabilities were caused by service to include an injury during his service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  While the Veteran is competent to report an injury to his right shoulder and right arm, the Board finds that the more credible evidence is against a finding of a current right shoulder and/or arm disability that is related to service.  

Also, while the Veteran has stated that Dr. D. attributed his current right arm complaints with his service injury, the Veteran has not provided a statement from his Dr. D. confirming such.  Although he has had the opportunity to submit such evidence and was requested to submit the evidence, he has failed to do so.  Therefore, these assertions are also not considered to be credible. 

Accordingly, the claims are denied.  The Board finds that the Veteran's assertions that his disabilities are related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, the upper extremities were normal at separation, post service manifestations are not shown until years after service and the VA examiner opined that the disabilities were not caused by or a result of any incident of active duty service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disabilities have not significantly changed and a uniform rating is warranted.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10 , 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's residuals of a crush injury to the right hand are rated under Diagnostic Codes (DC) 5215-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Arthritis due to trauma is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a , DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 

Diagnostic Code 5215, in turn, governs limitation of motion of the wrist.  Under DC 5215, there is no schedular evaluation higher than 10 percent.  

However, DC 5214 is used in rating ankylosis of the wrist.  DC 5214 provides that a 10 percent rating is warranted when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  A 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation. 

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation. See 38 C.F.R. § 4.71, Plate I. 

The Veteran's hammertoes of the right and left feet are rated under DC 5299-5282  Diagnostic Code 5299 provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5282 which evaluates hammertoes.  Diagnostic Code 5282 provides that a noncompensable rating is warranted for single toes and that a 10 percent rating is warranted for all toes, unilateral without claw foot.  

The Veteran's CTS of the right wrist is rated under DC 8599-8515.  Diagnostic Code 8599 indicates the condition is unlisted and is rated under a closely related disease or injury, while DC 8515 addresses paralysis of the median nerve.

Diagnostic Code 8515 provides a 10 percent evaluation for mild incomplete paralysis of the median nerve for the major or minor nerve.  A 30 percent is warranted for moderate incomplete paralysis for the major hand and a 20 percent rating for the minor hand.  A 50 percent evaluation is warranted for severe incomplete paralysis of the major hand, and a 40 percent evaluation for the minor hand.  A 70 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, and a 60 percent evaluation for the minor hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515. 

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Right hand

The Veteran has appealed the denial of a rating higher than 10 percent disabling for residuals of a crush injury to the right hand.  The Veteran is right hand dominant. The Veteran is in receipt of a 10 percent rating for limitation of motion of the right wrist, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating under this diagnostic code.  However, a higher rating may be warranted under DC 5214 which provides for a 30 percent rating when there is ankylosis in the major wrist.  

In the September 2007 VA examination, the Veteran reported limited motion of the right hand, and decreased right hand strength and dexterity.  Examination revealed no deformity, ankylosis, amputation, gap between the thumb pad and tips of the fingers on attempted opposition of the thumb to fingers, and/or gap between the finger and proximal transverse crease of the hand on maximal flexion of the finger.  There was no pain on active or passive range of motion for the fingers, no pain after repetitive use, and no additional loss of motion on repetitive use of the joint.  The Veteran's grip strength was slightly decreased in the right hand versus the left.  The examiner suspected the motivation level of the Veteran was impacting testing of his grip strength.  

A diagnosis was given of no radiographic evidence of traumatic bony injury residuals to the right hand, no radiographic evidence of degenerative changes to the radiocarpal joint right hand and no functional impairments of the joints of the right hand.     

In the December 2008 VA examination, the Veteran complained of right hand weakness, numbness and paresthesias.  He stated that he dropped things.  Range of motion testing revealed dorsiflexion to 12 degrees active, passive and fatigued, with a verbal statement of pain.  Palmar flexion was to 20 degrees active and to 30 degrees passive and fatigued with a verbal statement of pain.  

In the October 2009 VA examination, the Veteran reported right hand decrease in strength and hand dexterity.  He also reported constant problems with no flare ups.  Examination for the fingers revealed normal findings.  There was no objective evidence of pain with active range of motion to include after repetitive motion.  There was no ankylosis of one or more digits and no deformity.  X-rays revealed mild degenerative change first MCP joint with bones in satisfactory alignment without acute fracture or dislocation.  There was no osteopenia.  

Via various statements to include his May 2009 hearing, the Veteran has related that his hand injury impacts his ability to drive and tie his shoes.  He expressed having limited strength in his right hand and difficulty buttoning his shirts, turning doorknobs, gardening and/or fishing .  He described tingling, coldness and numbness of the right hand.  Per the Veteran, he cannot make a fist with his right hand or straighten out his fingers.  He described pain in the joints and his wrist.  

Based on the evidence presented, the Board finds that a rating higher than 10 percent disabling for residuals of a crush injury to the right hand is not warranted. As noted above, a 10 percent rating is the maximum for limitation of motion of the wrist under DC 5215.  It is important to note that 10 percent is the maximum evaluation for limitation of motion regardless of the degree of functional impairment.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Board must evaluate whether the Veteran's disability warrants an increase under another diagnostic code.  

In this regard, we have considered whether a higher rating is warranted under DC 5214.  For a higher evaluation under DC 5214, there must be ankylosis of the major wrist.  Here, there is no showing of such.  At most, the evidence reveals dorsiflexion to 12 degrees active and passive, palmar flexion to 20 degrees active and 30 degrees passive with pain.  Examinations are devoid of a showing of ankylosis of the right wrist.  As favorable ankylosis in 20 to 30 degrees dorsiflexion of the major wrist is not shown by the record, a rating higher than 10 percent disabling is not warranted under DC 5214.  

The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Veteran has also reported that his disability limits his ability to drive and perform certain activities.  The Veteran is competent to report such symptoms and limitations, and the Board finds his reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, i.e. favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  Although the Veteran has reported right hand and wrist pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that no more than a 10 percent rating is warranted. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  

Hammertoes

The Veteran has appealed the denial of a compensable rating for hammertoes of the right and left foot.  The current rating contemplates hammertoes of single toes.  To warrant a higher rating the evidence must show hammertoes of all toes, unilateral without claw foot.

The February 2005 VA examination revealed that the Veteran continued to have second, third, and fourth flexion deformities of the proximal interphalangeal and distal interphalangeal joints with limited range of motion to 0 degrees flexion and 0 degrees of extension of all three toes.  It was related that the Veteran was also affected with onychomycosis which has been present for 30 plus years.   

In May 2006, the Veteran expressed that his hammertoes affected all of his toes on his right and left feet.  

In the September 2007 VA examination, he reported foot pain but no swelling, heat, redness, stiffness, fatigability, weakness or lack of endurance.  Per the Veteran, while walking he experienced cramps to the arch region.  Examination of the right foot revealed no objective evidence of painful motion, swelling, tenderness, instability, weakness and/or abnormal weight bearing.  The third, fourth and fifth digits of the right foot were hammertoes.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy of the foot and/or other foot deformity.  

Examination of the left foot revealed no objective evidence of painful motion, swelling, tenderness, instability, weakness and/or abnormal weight bearing.  The fifth digit of the left foot was hammertoe the remaining toes were not.  There was significant tinea of each foot with peeling skin at the sole of each foot but normal vascular status.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy of the foot and/or other foot deformity.    

There was joint space narrowing and hypertrophic spurring at the proximal interphalangeal joint at the right middle lobe.  There was fusion at the proximal interphalangeal joints of the left second toe and left third toe.  The bilateral hammertoe deformities had no functional impairment.  An impression was given of hallux valgus.  

In the December 2008 VA examination, the Veteran related that all of his toes curled except for his big toes.  He also reported having cold feet, bilateral plantar warts and calluses.  The Veteran reported pain while standing and walking, lack of endurance while standing and walking, and other symptoms while standing and walking.  The pain was located at the fifth toe and ball of the foot.  The location of the lack of endurance and other symptoms (callous) was the ball of the foot.  Examination of the left foot revealed no evidence of painful motion, abnormal weight bearing, swelling, instability or weakness.  There was evidence of tenderness.  Hammertoes were identified on the second, third and fourth toes.  There was no clawfoot, but there was a callous on the bottom of the foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones or muscle atrophy.

Examination of the right foot revealed no evidence of painful motion, swelling, weakness, instability, abnormal weight bearing and/or other symptoms.  There was evidence of tenderness.  Hammertoes were identified on the second, third and fourth toes.  There was no clawfoot, but there was a callous on the ball of the foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones and no evidence of muscle atrophy.  His gait was slow and slightly antalgic favoring the right leg status post fracture of the leg.  

In the December 2009 VA examination, the Veteran identified pain, swelling and stiffness while standing, walking and at rest.  He described weakness while standing and walking.  The pain, swelling, stiffness and weakness was reportedly located across the toes where he had surgery.  Examination of the right foot revealed no evidence of painful motion, abnormal weight bearing, swelling, instability, or weakness.  There was evidence of tenderness across the toes.  Hammertoes were present from the second to the fifth digit.  There was extensive peeling of the skin to the sole of the foot.  There was no malunion or nonunion of the tarsal or metatarsal bones and/or muscle atrophy.  

Examination of the left foot revealed no evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness and abnormal weight bearing.  A hammertoes was identified at the fifth digit only.  There was significant amount of skin peeling at the sole of the foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones and/or muscle atrophy.  

For both feet, bunion and mycotic toe nails were present, and flexion and extension of each toe was limited to a very small amount.  He was able to stand for 15-30 minutes and maybe walk several hundred yards.  His gait was upright and steady with no biomechanical abnormalities present.  No surgery scars were seen.  Hammertoes of digits two through five on the right foot and only on the fifth digit of the left foot were diagnosed.  The VA examiner found that the severity of his hammertoe disability on the right was severe and on the left mild.  

Via various statements to include the May 2009 hearing, the Veteran related that he walked on the ball of his feet and that he got calluses on them.  He related having ingrown toenails and that he had to wear larger shoes.  He used a cane when the pain was bad.  He expressed that he could stand for 15 to 30 minutes without being tired.  He described aching pain rated 8 out of 10.  Per the Veteran, he had hammertoes of all five toes of the right foot and all toes except the big toe for the left foot.  Pain even when sitting was reported.  

As noted above, to warrant a higher rating under DC 5282 the evidence must show hammertoes of all toes, unilateral without claw foot.  Here, there is no showing of hammertoes of all toes of the right or left foot.  While the Veteran expressed that he has hammertoes of all of his toes on his right and left feet, the more probative evidence indicates otherwise.  To that end, examination in September 2007 revealed third, fourth and fifth digits of the right foot were hammertoes and only the fifth digit of the left foot was hammertoe.  In the December 2008 examination, hammertoes were identified on the second, third and fourth toes of the left and right feet.  The December 2009 revealed hammertoes of the second to the fifth digits for the right foot and only the fifth digit for the left foot.  The above examinations have disclosed hammertoes of the left and right feet but not all hammertoes of either foot.  As such, a higher rating under DC 5282 is not warranted.  

The Board notes that the Veteran has described painful motion and pain even when sitting.  The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain, swelling, stiffness and weakness.  We also note his complaints of functional limitations.  The Board finds that the Veteran is competent to report these symptoms and credible in his assertions.  The Board has considered the requirements of 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, while the Veteran reports painful motion, objective evidence of painful motion is not shown by the record as to warrant the minimum compensable rating.  See 38 C .F.R. § 4.59.  To that end, examinations in September 2007, December 2008 and December 2009 found no objective evidence of painful motion.  The Board finds that the VA examinations which show no objective evidence of painful motion, abnormal weight bearing, swelling, instability or weakness are more probative than the Veteran's lay assertions.  

The Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code for hammertoes and that no reasonable basis exists for assigning a rating higher than 10 percent under another diagnostic code.  The Veteran does not have flat feet, weak foot, claw foot, metatarsalgia, and/or malunion or nonunion of the tarsal or metatarsal bones; therefore, consideration of Diagnostic Codes 5276, 5277, 5278, 5279 or 5283 are not warranted.  While hallux valgus has been diagnosed, the evidence is devoid of a showing of severe hallux valgus and/or any operation for such.  Therefore, Diagnostic Code 5280 is inapplicable.  Accordingly, a higher rating for hammertoes of the left and right feet is denied.  



CTS

The Veteran has appealed the denial of a rating higher than 10 percent disabling for CTS of the right wrist.  The current rating contemplates mild incomplete paralysis of the median nerve for the major or minor nerve.  To warrant a higher rating the evidence must show moderate incomplete paralysis for the major hand.

In the February 2005 VA examination, it was stated that the Veteran had surgery on his right wrist for right carpal tunnel syndrome.  He had tenderness over the site of the surgery as well as guarding of motion.  He refused to do repetitive range of motion due to discomfort.  He had normal sensation of all fingers and was following up with an orthopedic surgeon.  

In May 2006, the Veteran expressed that his CTS had worsened and that he was unable to make a fist.  

In the September 2007 VA examination, the Veteran denied right wrist deformity, giving way, instability, incoordination, decreased speed of joint motion, dislocation or subluxation, locking, effusions, inflammation or flare ups.  He reported stiffness, weakness and pain.  Examination revealed with action motion right wrist dorsiflexion to 70 degrees, right dorsiflexion to 70 degrees, left palmar flexion to 80 degrees, right palmar flexion to -8 degrees, left and right radial deviation to 20 degrees, and left and right ulnar deviation to 45 degrees.  There was no objective evidence of pain and/or objective evidence of pain following repetitive motion.  There was no joint ankylosis.  X-rays revealed normal examination for the right wrist.  A diagnosis was given of no radiographic evidence of right wrist pathology and no clinical evidence of functional impairments to right wrist, post carpal tunnel release via history.  

There were normal sensory and peripheral nerve findings.  Examination revealed no muscle atrophy, abnormal muscle tone or bulk, and/or tremors, tics or other abnormal movement.  No abnormal neurologic findings to the upper extremities, post carpal tunnel release and no functional impairments was diagnosed.  

In the December 2008 VA examination, the Veteran complained of right hand weakness, numbness and paresthesias.  He also stated that he dropped things.  Motor examination revealed mild weakness of hand grip.  Sensory examination revealed normal vibration, decreased pain and slight decreased sensation to pinprick of the middle and ring finger.  Light touch and position sense were normal.  Muscle atrophy was absent.  There was no right wrist swelling, redness, heat or tenderness.  Range of motion testing revealed dorsiflexion to 12 degrees active, passive and fatigued with a verbal statement of pain.  Palmar flexion was to 20 degrees active and to 30 degrees passive and fatigued with a verbal statement of pain.  Residuals of carpal tunnel statue post surgery were diagnosed.  It was determined that nerve dysfunction was present to include paralysis but there was no neuritis and/or neuralgia.  

In the October 2009 VA examination, sensory nerve indicated abnormal left- right latency differences, abnormal left-right amplitude differences and abnormal ulnar anti sensory nerve left-right latency differences.  All remaining left versus right side differences were within normal limits.  An impression was given of early right median neuropathy at the wrist, right ulnar sensory slowing across the wrist, and bilateral right greater than left tardy ulnar palsies at the elbows.  

Via various statements to include his May 2009 hearing, the Veteran has related that his hand injury impacted his ability to drive and tie his shoes.  He expressed having limited strength in is right hand and that it was difficult to button his shirts, turn doorknobs, garden and/or go fishing.  He described tingling, coldness and numbness of the right hand.  Per the Veteran, he cannot make a fist with his right hand or straighten out his fingers.  He described pain in the joints and his wrist.  

Based on the evidence summarized above, the Board finds against the claim.  At most, the evidence reveals mild incomplete paralysis of the median nerve.  
In this regard, examination in February 2005 revealed normal sensation of all fingers despite his complaints of discomfort.  In the September 2007 VA examination he reported stiffness, weakness and pain but no abnormal neurologic findings to the upper extremities were found on examination.  In the December 2008 VA examination, the Veteran complained of right hand weakness, numbness and paresthesias.  While motor examination at that time revealed mild weakness of hand grip, sensory examination revealed normal vibration, light touch and position sense were normal, and muscle atrophy was absent.  Furthermore in October 2009, sensory nerve indicated abnormal left-right latency differences, abnormal left-right amplitude differences, and abnormal ulnar anti sensory nerve left-right latency differences, but all remaining left versus right side differences were within normal limits.  These findings show no more than mild incomplete paralysis of the median nerve.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain, stiffness and weakness.  We also note his complaints of functional limitations.  While he is competent to report these symptoms, the more credible and probative evidence establishes only mild disability.  Neither the lay nor medical evidence reflects the symptoms required for a higher evaluation.  Past examinations have disclosed mild paralysis of the median nerve but not moderate incomplete paralysis of the major right hand.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is warranted for CTS of the right wrist and no more.  Accordingly, the appeal is denied.  

Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

Service connection for a right arm disability is denied.

Service connection for a right shoulder is denied. 

A rating higher than 10 percent disabling for residuals of a crush injury to the right hand is denied.  

A rating higher than 0 percent disabling for hammertoes of the right foot is denied.

A rating higher than 0 percent disabling for hammertoes of the left foot is denied.

A rating higher than 10 percent disabling for CTS of the right wrist is denied.  


____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


